Citation Nr: 1549495	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gynecological condition, to include menometrorrhagia and as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2000 to June 2010, with prior service in the Air Force National Guard..

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent disability rating effective June 26, 2010, and denied service connection for a gynecological condition.

The Veteran was scheduled for a September 2015 videoconference hearing.  However, prior to the hearing, the Veteran's representative submitted a September 2015 statement that the Veteran would not be attending the hearing and does not wish to reschedule the hearing.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a gynecological condition, to include menometrorrhagia and as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating  of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Prior to the October 2010 rating decision currently on appeal, the Veteran was informed of VA's duty to notify and assist as part of the Benefits Delivery at Discharge Program (BDD).  The Veteran acknowledged receipt of this notice in an April 2010 signed statement.  Consistent with Dingess, the Veteran was notified of the process in which VA assigns disability evaluations and effective dates.  In addition, she was provided further on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination for PTSD was most recently afforded in November 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's PTSD has worsened in severity since the November 2014 examination, and thus a new examination is not necessary.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

 II. Increased Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's PTSD is currently assigned a 30 percent rating effective June 26, 2010, under Diagnostic Code 9411.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background

At the Veteran's June 2010 psychiatric examination, the Veteran reported anxiety attacks, sleep impairment, increased suspiciousness of others, and hypervigilance.  The examiner stated that the severity of the symptoms were moderate, and they were episodic and fluctuating.  The Veteran reported that her symptoms led to her divorce, and cause her to wake frequently.  Upon waking, the feels the need to check on her kids and check the locks on doors.  The Veteran denied a history of suicide attempts, but did state that she has a history of violent behavior, specifically punching someone with little provocation and shoving a superior officer with little provocation.  The Veteran had not been hospitalized for her condition.  The Veteran described a good relationship with her father, mother, and sibling.  She was currently divorced.  

The Veteran reported major changes in her daily activities, including always being tired, "cranky," avoiding people, decreased efficiency and productivity.  She reported that her mental condition resulted in the breakup of her marriage, avoiding others, and not going out.  The Veteran reported being unemployed.  The examiner stated that her unemployment was not primarily due to the effects of her mental condition.

The Veteran experienced recurring recollections of the in-service event, recurrent dreams, intense distress at exposure to similar events, avoidance of stimuli associated with the trauma, markedly diminished interest or participation in significant activities, feelings of detachments, and restricted range of affect.  The Veteran also reported sleep impairment, irritability and outbursts of anger, exaggerated startle response, difficulty concentrating, and hypervigilance.

Mental examination revealed that the Veteran was a reliable historian.  Orientation was normal, appearance and hygiene appropriate, and behavior appropriate.  The Veteran maintained good eye contact.  She had a flattened affect, anxiety, and depressed mood.  She was very nervous during the interview, had difficulty discussing certain events and was on the verge of tears.  Communication and speech were normal.  There was impaired attention and/or focus.  She was readily distracted by environmental stimuli, both auditory and visual.  Panic attacks occurred once per week.  There were no reported delusions or hallucinations.  Obsessive compulsive behavior was present, but not sever enough to interfere with routine activities.  Such behavior including checking the locks and her children, and using laxatives/colon cleanses to control her weight.  Thought process was appropriate, she was able to understand directions, did not show slowness of thought or appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired, as she forgot names, directions, recent events, and needed to write things down.  There was no suicidal or homicidal ideation.  A GAF score of 45 was recorded.  The examiner concluded that her mental symptoms "cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally [able to function] satisfactorily with routine behavior, self-care and normal conversation."  

An October 2010 individual interview documented increased emotions, anxiety, anger issues, appropriate mood, normal speech, logical and goal-directed thoughts with no evidence of disorder or delusion, no suicidal or homicidal ideation.  There was no evidence of thought disorder or delusion.  Sleep impairment, loss of interest, guilt, low energy, difficulty concentrating, inconsistent appetite, slowing psychomotor and restlessness were noted.  A GAF score of 55 was recorded.

February 2011 treatment notes document poor sleep, poor appetite, depressed mood, recurrent intrusive thoughts of traumatic experience, irritability, and hypervigilance.  A GAF of 65 was "estimated." 

An April 2011 psychology outpatient note documents issues with trust, guild, and blame due to ongoing issues with her ex-husband relating to child custody.   The Veteran was generally alert, oriented to all spheres, cooperative, and cognitively intact.  Speech was normal, clear, and goal oriented.  Eye contact was good.  Appearance was neat, sleep varied, mood was depressed and often frustrated.

A May 2011 psychology outpatient note documents the Veteran having a need for organization, and that she felt lost several days after losing her calendar.  The Veteran was generally alert, oriented to all spheres, cooperative, and cognitively intact.  Speech was normal, clear, and goal oriented.  Eye contact was good.  Appearance was neat, sleep varied, mood was depressed and often frustrated.

An August 2012 psychology outpatient note documents the Veteran as generally alert, oriented to all spheres, cooperative, and cognitively intact.  Speech was normal, clear, and goal oriented.  Eye contact was good.  Appearance was neat, sleep varied, mood was depressed and often frustrated.

At the Veteran's November 2014 VA examination, the examiner diagnosed the Veteran with alcohol use disorder, explaining that it appeared to be associated with her PTSD.  The examiner stated that there was no obvious impairment in thought process or communication during the examination.  The examiner stated that the Veteran likely had moderate impairment in social and leisure functioning.  The Veteran denied experiencing significant occupational or academic impairment.

The examiner concluded that the Veteran's symptoms of PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  

The Veteran reported that she had remarried subsequent to her divorce described in the June 2010 VA examination.  She reported that her mental health issues were straining the relationship with her husband, her two children from the previous marriage, and peers.  She explained that she had no close friends nearby, and that she doesn't want to be bothered by friendships.  She described her activities and leisure pursuits as watching television and spending time with her children and husband.  
The Veteran reported being unemployed.  She stated that she quit her last job a month prior because she did not like the commute and the shift work.  The denied experiencing significant difficulties at her last place of employment.  She was enrolled in graduate school pursuing a PhD at the time.

The Veteran denied and legal difficulties or history of violence or assault.  She reported that she began abusing alcohol in 2010 to deal with stress.  While deployed in Iraq she used to aid her sleep.  She reported alcohol abuse became more problematic upon return from Iraq.  She indicated that she did not deem her current alcohol consumption to be problematic, although she did state that it interferes with her marriage and relationships with her children.      

The examiner documented recurrent, involuntary, and intrusive memories; recurrent dreams; dissociative reactions; intense or prolonged psychological distress at exposure to cues; marked physiological reactions at exposure cues; avoidance or efforts to avoid distressing memories, thought, or feelings associated with the event; avoidance or efforts to avoid external reminders of the events; persistent, distorted cognitions about the cause of consequence of the traumatic events; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement; persistent inability to experience positive emotions; irritable behavior and angry outbursts; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; concentration problems; and sleep disturbance.

Additional symptoms noted by the examiner included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran experienced panic attacks about twice a month.  She avoids flying, crowded areas, unfamiliar areas, and sexual intimacy with her husband.  Unwarranted verbal outbursts occur about twice a month.  The Veteran denied suicidal or homicidal ideation.  No GAF score was recorded.



Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding her symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Similarly, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent. Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of her PTSD on her occupational and social impairment. 

During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment with nightmares; depression; intrusive recollections; anxiety; some memory loss; impaired judgment; fatigue; irritability; hypervigilance; avoidance of stimuli; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships. 

While the Board notes that both the June 2010 and November 2014 VA examiners concluded that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, impairment generally consistent with a 30 percent evaluation, the Board finds that the evidence of record supports occupation and social impairment consistent with a 50 percent rating.  However, as explained below, the evidence does not support a 70 percent rating for any time period on appeal.

There has been no reported suicidal ideation during this period; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.  Additionally, there have been no reported delusions or hallucinations.

While it is documented that the Veteran has struggled with many social interactions, specifically with her ex-husband, there is no indication that the severity of her PTSD has led to an inability to establish and maintain relationships, as accounted for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired to some degree by her symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so. She has reported good relationships with her children and parents, and she has remarried during the period on appeal.

Additionally, the Board notes that the Veteran has displayed signs of irritability. The Board notes that at her June 2010 VA examination she indicated that her irritability had resulted in punching one person in the face and shoving a superior office.  However, at her most recent VA examination she denied any legal history or history of violence or assault.  While the record clearly indicates a degree of irritability and frustration,  the Board finds that there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on her mood, rather, it is quite clear from the medical evidence that her mood has been effected by her PTSD.  Affect is consistently noted at flattened, and she clearly suffers from depression.  However, a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. 

The Board notes the Veteran's report of hypervigilance of checking locks, checking on her children, use of laxatives to control her weight, and her general suspiciousness of people.  The June 2010 VA examiner noted that obsessive compulsive behavior was present, however, concluded that it was not severe enough to interfere with routine activities.  The Board finds that the medical evidence of record shows this to be true throughout the period on appeal.  Some degree of hypervigilance is accounted for by a 50 percent evaluation.

In addition, the record indicates that the Veteran has suffered some mild memory loss, however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, her mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

As discussed, the Veteran's VA examiners have concluded that her PTSD symptoms result in occupational and social impairment consistent with the criteria for a 30 percent disability evaluation.  While the Board finds that social and occupational and social impairment is more in line with a 50 percent evaluation, the examiners' conclusions clearly do not support an evaluation in excess of 50 percent.

Furthermore, the Board notes the various GAF scores taken during this period. While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; and scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  The Veteran's GAF scores have ranged from 45 to 65 during the period on appeal.  While the Board notes that the GAF score of 45 is consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  Conversely, the GAF scores of 55 and 65 are indicative of more moderate symptoms.  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating. 

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  She does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein. Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that she does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating now assigned.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that her overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability and difficulty with relationships, but her disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment. Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period on appeal.
This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of her symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, her myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation for PTSD during both periods on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from her PTSD.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or her representative have not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD), but no higher, is granted.


REMAND

With respect to the Veteran's claimed gynecological condition, the Board finds that remand for a new medical opinion, or if required a new examination, is necessary.  The record contains two VA examinations for the Veteran's claimed condition.

A May 2010 VA examination diagnoses the Veteran with menometrorrhagia, but does not provide an opinion regarding the etiology of this condition.  Thus, the Board finds this examination to be inadequate.  The Veteran has alleged that the condition is linked to a 2004 tubal ligation.  This contention should be addressed by any opinion.

A March 2015 VA examination addresses the Veteran's contention in her Form 9 Substantive Appeal that the condition is related to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317, specifically § 3.317(b)(13) for menstrual disorders.  The examiner concludes that the Veteran's diagnosed hypermenorrhea is less likely than not a gulf war illness.  Her rationale include a statement that there was no complaint of abnormal vaginal bleeding onset prior to 2009.  This statement is contradictory with the reported medical history section that the condition onset in 2004.  In addition, the examiner explains that as the condition did not onset until 2009, there was a four year gap between the onset of the condition and her return from Iraq in 2005.  However, under the relevant provisions, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

As a result, the Board finds that a new opinion, or examination if deemed necessary, is required in order to provide an opinion as to etiology of the Veteran's claimed gynecological condition on a direct basis, and also to provide a clarifying opinion with respect to the condition potentially warranting presumptive service connection.

Further, it is of note that the Veteran's DD Form 214 and her service awards and decorations are consistent with Persian Gulf service under the provisions of 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to issue a supplemental opinion regarding the Veteran's claimed gynecological condition.  It is up to the discretion of the examiner if an additional opinion is necessary.  The claims folder (including any relevant Virtual VA records) must be made available to and reviewed by the VA clinician. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed gynecological condition is etiologically related to service.  

In doing so the examiner should address the Veteran's service treatment records, relevant medical evidence, and lay statements, including the Veteran's assertion that the condition is related to a 2004 tubal ligation.
b)  Provide an opinion as to whether the Veteran's current and previously reported symptoms, which she has claimed as a menstrual disorder, cannot be attributed to a known clinical diagnosis.  In this case the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner(s) should so state.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the appropriate claims on appeal.  If the benefits sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


